52 So. 3d 839 (2011)
Valerie L. FAVORITE, Appellant,
v.
LAURA'S CLASSY CANINES, INC., and State of Florida, Unemployment Appeals Commission, Appellees.
No. 4D09-2855.
District Court of Appeal of Florida, Fourth District.
February 2, 2011.
Valerie L. Favorite, Davie, pro se.
Steven A. Feinman of Law Offices of Steven A. Feinman, Davie, for appellee, Laura's Classy Canines, Inc.
M. Elaine Howard, Deputy General Counsel, Tallahassee, for appellee, Unemployment Appeals Commission.
*840 PER CURIAM.
Affirmed. See Suarez v. Unemployment Appeals Commission, 871 So. 2d 1039 (Fla. 5th DCA 2004).
GROSS, C.J., MAY and LEVINE, JJ., concur.